Citation Nr: 1416986	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-26 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating for degenerative disc disease of the lumbar spine currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1990 to March 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected degenerative disc disease of the lumbar spine is worse than the 10 percent disability rating presently assigned.  The Veteran was last afforded a VA examination for his lumbar spine disability in June 2010, almost 4 years ago, when he had flexion to 90 degrees and a normal sensory examination.  In the Veteran's August 2010 notice of disagreement, he indicated the condition may be worsening including that he experienced radiating pain and numbing "typically in the right leg."  Because there may have been changes in the Veteran's condition, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim for an initial increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995). 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for his service-connected lumbar spine disability since his separation from service.  After securing any necessary release, the RO should request any records identified by the Veteran.

2.  The Veteran should be scheduled for a VA examination to determine the current level of severity of his service-connected lumbar spine disability.  All indicted tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's spine disability, including limitation of motion and any periods of incapacitation due to intervertebral disc syndrome.  Further, the examiner should discuss the nature and severity of any radiculopathy or neuropathy found to be present, to include the Veteran's report of radiating right leg pain. 

3.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



